Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated October 17, 1975, which, after a hearing, suspended petitioner’s retail liquor store license for a period of 10 days and imposed a $1,000 bond claim. Petition granted to the extent that the determination is modified, on the law, by (1) deferring the suspension and (2) reducing the bond claim to $250. As so modified, determination confirmed and proceeding otherwise dismissed on the merits, without costs or disbursements. No findings of fact were presented for review. The punishment imposed was disproportionate to the offense to the extent indicated herein and constituted an abuse of discretion (see Matter of Shore Haven Lounge v New York State Liq. Auth., 37 NY2d 187). Margett, Damiani and Hawkins, JJ., concur; Hopkins, Acting P. J. and Rabin, J., dissent and vote to confirm the determination.